EXHIBIT 10.2

 

PURCHASE AND SALE AGREEMENT

 

Woodworth Avenue, Yonkers

 

 

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 4th day of
November, 2005, is made by and between 10 LAMARTINE LLC, a New York limited
liability company (the “Seller”), and ENCLAVES GROUP, INC., a Delaware
corporation, and its successors or assigns (the “Purchaser”).

 

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto agree as follows:

 

1.

Purchase and Sale of Property.

 

(a)        Seller agrees to sell and Purchaser agrees to purchase all of those
certain parcels of real land, located on Woodworth Avenue and LaMartine Avenue,
in Yonkers, Westchester County, New York, comprising one and one fifth (1.2)
acres, more or less, as more fully described in the legal description attached
hereto as Exhibit A and hereby incorporated (as described, the “Land”), together
with (i) all and singular, the rights, air rights, easements, rights-of-way,
tenements, and hereditaments appertaining thereto, (ii) all right, title, and
interest of the Seller in and to adjacent streets, easements, privileges,
alleys, or rights-of-way now or hereafter belonging to or inuring to the benefit
of the Land, (iii) all right, title and interest of Seller in and to the land
lying in the bed of any street, road or highway (open or proposed) in front of,
adjoining or servicing the Property (all of which shall be deemed part of the
Property for the purpose of this Agreement), and (iv) all improvements erected
or placed thereon (the “Improvements”)(the Land, the Improvements, and the
above-described rights being collectively the “Real Property”), together with
the assets described in § 1 (b) below.

 

(b)       As used herein, the assets to be conveyed hereunder (the “Property”)
shall include the full right, title, and interest of the Seller in and to all of
the following: (i) the Real Property; (ii) any and all leases and other
occupancy agreements for the Real Property (each a “Lease” and together
“Leases”), including any security deposits under such agreements; (iii) all of
Seller’s right, title, and interest in and to any improvements and
modifications, additions, restorations, repairs and replacements to the
Property; (iv) any fixtures and any personalty on the Property on the Settlement
Date (as hereinafter defined), all personal property included within the
Property being referred to herein as the “Personal Property” (v) all right,
title, and interest of the Seller in and to all inchoate rights, appurtenances,
privileges and easements belonging or pertaining thereto including all marketing
materials, budgets and pricing information for any improvements in Seller’s
possession (vi) all deposits which have been placed by Seller in connection with
approvals for the development of the Property; (vi) all existing approvals and
permits issued by City of Yonkers, Westchester County, New York, or any other
governmental body having jurisdiction; (vii) all engineering and technical plans
and studies performed thereon in Seller’s possession or control including those
listed on Exhibit B, attached hereto and made a part hereof; (viii) all trees,
shrubbery, and plants, and all sand, gravel, dirt, water rights, minerals, oil
and natural gas in, on, or under the Property on the Effective Date; and (ix)
any and all insurance policies, service contracts, maintenance and repair
agreements, and other similar contracts affecting the construction, operation,
or maintenance of the Improvements (collectively the “Contracts”), other than
the

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 2

Enclaves Group, Inc.

 

 

 

Rejected Contracts (as defined herein); and (x) any and all warranties and
guarantees claims (if any and to the extent assignable) under or with respect to
the Contracts or the foregoing personal property, or with respect to any
construction of or repairs to the Real Property or any part thereof.

 

2.

Purchase Price and Terms of Payment.

 

(a)  The total purchase price of the Property (the “Purchase Price”) is Two
Million Dollars ($ 2,000,000).

 

(b)  On the Effective Date (described in § 12 (f) below), Purchaser shall
deposit the sum of Twenty Five Thousand Dollars ($ 25,000) (the “Initial
Deposit”), with the Law Offices of Alan Merovitch as Seller’s Attorney (referred
to herein the “Escrow Agent”).

 

(c)  If Purchaser does not terminate this Agreement on or before the expiration
of the Feasibility Period (described in § 3 (c) below), the Initial Deposit
shall be nonrefundable to Purchaser except in the event of Seller’s default
hereunder or as otherwise provided in this Agreement and, in addition, on or
before the expiration of the Feasibility Period, Purchaser shall deliver to the
Escrow Agent, by cashier's check (subject to deposit and clearance) or wire
transfer of immediately available federal funds, the additional sum of Fifty
Thousand Dollars ($ 50,000) (the “Additional Deposit”). The Initial Deposit and
the Additional Deposit (together with interest thereon, if any) is herein the
“Deposit”. The Escrow Agent shall hold the Deposit in an non interest bearing
Interest on Lawyer’s Account (“IOLA”) federally-insured account. Failure to
timely make the Deposit shall be a default under this Agreement. If Purchaser
fails to timely deposit the Additional Deposit, Seller may, at its option,
without limitation upon any other remedy available to Seller but subject to
Section 7 hereof, immediately terminate this Agreement by delivering written
notice to Purchaser at any time prior to Purchaser’s actual deposit of the
Additional Deposit with the Escrow Agent.

 

(d)  The parties shall execute and deliver escrow instructions, if any,
reasonably required by the Escrow Agent which must in all respects be in
compliance with the terms of this Agreement. The Escrow Agent shall acknowledge
receipt of the Deposit in writing to the parties and agree to accept, hold, and
return such Deposit and disburse any funds received hereunder, in accordance
with the provisions of this Agreement. If the transaction contemplated herein
should fail to close for any reason other than Purchaser’s default and failure
to cure that default hereunder, the Deposit shall be returned to Purchaser.
Notwithstanding any provision herein to the contrary, the Purchaser must provide
written notice to Seller on or before the last day of the Feasibility Period
affirmatively stating that it does not desire to proceed to Closing (the
“Affirmative Notice”). If the Purchaser timely provides this written notice,
this Agreement shall automatically terminate, the Deposit shall be refunded to
the Purchaser, and neither party will thereafter have any further liability to
the other (except for liabilities which expressly survive termination). If the
Purchaser does not deliver an Affirmative Notice to Seller on or before the last
day of the Feasibility Period, the Deposit shall become non-refundable to
Purchaser for any reason other than a default by Seller or as expressly provided
in § 4 or § 7 hereof.

 

(e)  At the Closing (described in § 5 (a) below), (i) the Deposit shall be
applied toward the Purchase Price, and (ii) Purchaser shall pay the balance of
the Purchase Price by cashier’s check, certified check, or wire transferring the
required sum in currently available funds to the Seller.

 

Page 2 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 3

Enclaves Group, Inc.

 

 

 

 

 

3.

Seller’s Documents; Purchaser’s Inspection; Feasibility Period.

 

(a)  Within three (3) business days after the Effective Date, to the extent not
previously provided and only to the extent in the care, custody, or control of
Seller, or its agents or representatives, Seller shall deliver to Purchaser
true, correct, and complete copies of the documents listed in Exhibit B attached
hereto and hereby incorporated (the “Due Diligence Documents”). Purchaser agrees
to hold all documents and information provided to Purchaser by Seller strictly
confidential except to its agents, employees, lenders, attorneys, and other
professionals and those who have a need to know. In the event either Purchaser
or Seller terminates this Agreement Purchaser will promptly return to Seller all
materials that were provided to Purchaser pursuant to this § 3.

 

(b)  Purchaser and its agents and representatives shall have the right to enter
onto the Property at all reasonable times after the Effective Date for purposes
of conducting surveys, soil tests, market studies, engineering tests, reviewing
Seller’s Lease and Contract files, and such other tests, investigations,
studies, and inspections as Purchaser deems necessary or desirable in its sole
discretion to evaluate the Property, provided that (i) all such tests,
investigations, studies, and inspections shall be conducted at Purchaser's sole
risk and expense, (ii) Purchaser shall give Seller at least one (1) day prior
notice of its entry onto the Property, and (iii) Purchaser shall indemnify and
hold Seller harmless from and against any losses, liabilities, costs, or
expenses (including reasonable attorney's fees) arising solely and directly out
of Purchaser's entry onto the Property, not including any liabilities arising
from Purchaser’s discovery of any fact or condition regarding the Property.
Purchaser shall substantially return the Property to the condition it was in
prior to the performance of such tests, to the extent such tests have altered
the Property. The foregoing indemnity obligation set forth in this § 3 (b) shall
survive any termination of this Agreement and shall not be limited by the
liquidated damages provision of § 7 (b) hereof.

 

(c)  Purchaser shall have a period to determine the feasibility of proceeding
with this transaction (that period being the “Feasibility Period”) commencing
with the Effective Date and terminating on the date sixty (60) days after the
Effective Date. In the event that Purchaser is not satisfied with the
feasibility of Purchaser's acquisition, financing, and ownership of the
Property, Purchaser must deliver an Affirmative Notice to Seller on or before
the last day of the Feasibility Period, which notice shall affirmatively state
that Purchaser does not want to proceed to Closing and this Agreement shall
automatically terminate. Upon any such termination the Purchaser shall pay to
Seller (or direct the Escrow Agent to pay to Seller) the sum of One Hundred
Dollars ($ 100), in consideration of Seller’s agreement to enter into this
Agreement subject to the Feasibility Period, and Purchaser shall return to
Seller all items received by Purchaser pursuant to § 3 (a) hereof, the Escrow
Agent shall return the Deposit to the Purchaser, and the parties hereto shall be
released from any further liabilities or obligations hereunder (except for any
liability of Purchaser for indemnification under § 3 (b) above or a party under
§ 8 below). Any notice by Purchaser that it has elected to go forward with the
transaction contemplated hereby shall nevertheless be subject to the
satisfaction or subsequent express waiver of the conditions to settlement set
forth in § 9 below.

 

 

 

 

Page 3 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 4

Enclaves Group, Inc.

 

 

 

4.

Title.

 

(a)  Title to the Property shall be marketable and good of record and in fact
and insurable by a nationally recognized ALTA title insurance company of
Purchaser’s choice (the “Title Company”) at normal rates. At the Closing, Seller
shall convey title to the Property in fee simple, free and clear of any and all
liens, mortgages, deeds of trust, security interests, leases, covenants,
conditions, restrictions, easements, rights-of-way, licenses, encroachments,
judgments or encumbrances of any kind, except for the following permitted
exceptions (the “Permitted Exceptions”): (a) the Leases; (b) the lien of real
estate taxes not yet due and payable; (c) zoning and building restrictions and
other laws, ordinances, and regulations of governmental bodies having
jurisdiction over the Property; and (d) matters of record affecting title to the
Property (other than deeds of trust, mortgage, and other monetary liens, and
encumbrances affecting the Property), as reviewed and approved (or deemed
approved) by Purchaser. See Exhibit C for a list of Permitted Exceptions.

 

(b)  Promptly after the Effective Date, (i) Purchaser agrees to obtain a
commitment of title insurance and preliminary title report with a full legal
description of the Property and legible copies of all documents referred to
therein (the “Title Report”), and (ii) Seller agrees to deliver to Purchaser any
surveys of the Property in his possession and allow Purchaser at Purchaser’s
costs to obtain its own survey sufficient for deletion of the survey exception
from the title commitment (the “Survey”). Purchaser shall have the right to
review such commitment, Title Report, and Survey and to provide Seller with any
notice of objections to title during the Feasibility Period. Any exceptions to
title taken by the Title Company in such commitment shall be Permitted
Exceptions hereunder if Purchaser does not, during that Feasibility Period,
object to such matters by written notice to Seller. Within three (3) business
days of receipt of such notice from Purchaser, Seller shall advise Purchaser in
writing whether or not Seller agrees to cure any exceptions to title or the
Survey to which Purchaser has objected, and if Seller agrees to cure any such
exceptions, Seller shall do so at its sole expense and with all due diligence.
Any exceptions to title or the Survey that are not Permitted Exceptions and that
Seller agrees to cure shall be cured by Seller at its sole cost and expense at
or prior to the Closing; provided that if Seller is unable or unwilling to cure
such exceptions or other matters, Purchaser shall have the right to either (i)
waive such exceptions or other matters and proceed to the Closing on the terms
set forth herein (in which event the exceptions to which Purchaser objected
shall be deemed to be Permitted Exceptions) or (ii) terminate this Agreement by
written notice to Seller within ten (10) business days of receipt of Seller’s
written notice and obtain the return of the Deposit, in which event neither
party shall have any further liability or obligation to the other (except for
liabilities which expressly survive termination). Should Purchaser not terminate
within the timeframe of subsection (ii) hereof, Purchaser shall be deemed to
have elected to waive such exceptions. Notwithstanding anything contained herein
to the contrary, at or prior to the Closing, Seller shall, at its sole cost and
expense, remove all deeds of trust, mortgage, and other monetary liens and
encumbrances affecting the Property, and if Seller fails to do so, Seller shall
be in default under this Agreement.

 

(c)  Purchaser shall have the right to re-examine the title to the Property at
Closing and to object to any defects or encumbrances that have been placed of
record on the Property subsequent to the date of Purchaser's initial title
report (except for any easements and rights of way which have been caused or
approved by Purchaser, which shall be Permitted Exceptions) (such objections
being the “Subsequent Objections”). Seller shall cure Subsequent Objections at
or prior to Closing and if Seller shall fail to cure them then Purchaser in its
sole discretion may: (i) waive the Subsequent Objections and proceed to Closing;
(ii) terminate this Agreement and receive a refund of the Deposit; or (iii)
declare Seller to be in default under this Agreement and pursue any remedies
available hereunder. Seller shall not further encumber the title to the

 

Page 4 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 5

Enclaves Group, Inc.

 

 

 

Property after the Effective Date unless (i) Seller obtains Purchaser’s prior
written consent to such encumbrance, which consent may be granted or withheld in
Purchaser’s discretion, or (ii) such encumbrance will be released or removed by
Seller, at Seller’s sole expense, at or prior to the Closing.

 

5.

The Closing.

 

(a)  The consummation of the transactions contemplated herein (the “Closing”)
shall be held within thirty (30) days after the expiration of the Feasibility
Period, subject to satisfaction of the contingencies in § 9 below, or on such
earlier date with at least five (5) days advance notice to Seller (the “Closing
Notice”), as may be determined by Purchaser (the “Closing Date”); provided that
the date for Closing may be extended in accordance with § 9 hereof to satisfy
outstanding conditions to Closing or at the seller’s election for up to 30 days
provided that seller notifies purchaser of his election to delay the closing
within five (5) days after the expiration of the Feasibility period. The Closing
shall be held at the offices of the Seller’s Attorney, or other mutually agreed
upon location, and unless an earlier time and date is designated in the Closing
Notice, Closing shall occur at 2:00 p.m. on the Closing Date.

 

(b)  At the Closing, Seller shall execute and deliver to Purchaser a Bargain and
Sale Deed with Covenants against Grantors Acts (the “Deed”) conveying the
Property to Purchaser subject only to the Permitted Exceptions, a Bill of Sale
and General Assignment conveying the Contracts (to the extent assumed) and the
Personal Property to Purchaser, and an affidavit of debts, liens and possession,
all of which shall be in a form reasonably acceptable to the parties. Purchaser
shall be entitled to receive from the Title Company, prior to delivery of the
Deed, the Title Company's unconditional commitment to issue an ALTA Form B
Owner's Policy of Title Insurance, in the amount of the Purchase Price. Seller
shall also execute such affidavits and other instruments as reasonably required
by Purchaser’s counsel or the Title Company, at any time within the six (6)
months after Closing hereunder, and for the better conveying, transferring,
assuring, and confirming the conveyance of title to the Property to the
Purchaser in accordance with § 4 hereof. During the Feasibility Period, the
Purchaser shall identify the Contracts it will agree to assume at Closing to
allow Seller time to notify vendors and terminate the Contracts not to be
assumed. The Contracts which Purchaser elects not to assume are referred to
herein as the “Rejected Contracts” and shall be terminated by Seller, at its
expense, at or prior to the Closing.

 

(c)  Seller shall pay all the New York State and City of Yonkers Transfer Taxes
relating to the sale. Each party shall pay their own legal fees. Purchaser shall
pay all other title charges which are customarily paid by Purchaser in
Westchester County including the deed and mortgage, recording fees and all
charges incurred in connection with any mortgage Purchaser places on the
property. Any and all other closing costs imposed at the Closing shall be paid
according to the convention for commercial real property transfers in
Westchester County, State of New York. Rent under the Leases (if applicable)
shall be pro-rated up to the date of Closing. Real estate taxes, general and
special, and usual water and sewer charges are to be pro-rated and paid by
Seller up to the date of Closing and thereafter assumed and paid for by
Purchaser. Special assessments against the Property for public improvements
authorized, pending or completed prior to the date of Closing, whether
assessment for such has been levied or not, shall, at the settlement, be paid in
full by Seller.

 

(d)  Possession of the Property shall be delivered to Purchaser immediately
following the recordation of the Deed, and such possession shall be delivered
free and clear of any leases, tenancies, or

 

Page 5 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 6

Enclaves Group, Inc.

 

 

 

occupants (other than the lessees under the Leases). In the event Seller shall
fail to deliver such possession, and Seller is in possession, Seller shall
become and thereafter be a tenant at sufferance of Purchaser and Seller hereby
waives all notices to quit provided by the laws of the State of New York.

 

(e)  The parties agree to cooperate, at the request of the other, to have the
transactions contemplated herein treated as a like-kind exchange qualifying for
favorable treatment under ' 1031 of the Revenue Code of 1986, provided that such
cooperation does not create any delay, liability, or expense for the cooperating
party and further provided that the cooperating party does not warrant that the
like-kind treatment being sought by the other party will qualify for such
treatment.

 

6.

Risk of Loss; Casualty.

 

Prior to the Closing, Seller shall bear all risk of loss to the Property from
any casualty and all liabilities arising from the Property before the Closing.
Seller shall maintain all existing casualty and liability insurance on the
Property, if any. In the event of any casualty or condemnation affecting the
Property occurring after the Effective Date, Seller shall deliver to Purchaser
at the Closing any proceeds actually received by Seller attributable to same and
shall assign to Purchaser Seller’s rights to such proceeds if not yet received.
Seller shall maintain all existing fire and casualty and liability insurance on
the Property which Seller is required to maintain under the Leases. The Seller
shall notify the Purchaser promptly of any material damage to the Property, and
give the Purchaser a right to inspect such damage. If the damage can not be
repaired by Seller prior to Closing and either is in excess of one hundred
thousand dollars ($ 100,000) or entitles any lessee under a material Lease to
terminate the Lease, the Purchaser shall have the right, at Purchaser's option,
either to (i) terminate this Agreement, in which event the Deposit will be
returned to the Purchaser, and Purchaser and the Seller shall thereafter have no
further obligations hereunder, or (ii) proceed with the Closing and accept title
to the Property without any reduction in the Purchase Price, and the Seller
shall deliver or assign to the Purchaser any insurance awards paid or due Seller
with respect to such damage.

 

7.

Breach.

 

(a)  If Seller shall default under any of the provisions of this Agreement and
such default is not cured by Seller within ten (10) days after receipt of
written notice from Purchaser of such default (provided, such notice of default
and cure period shall not apply to the failure of Seller to perform its
obligations on the date of the Closing), Purchaser may, at its option, either:
(i) terminate this Agreement and have the Deposit returned by the Escrow Agent,
in which event the parties shall have no further rights or liabilities one to
the other hereunder; or (ii) seek the equitable remedy of specific performance
(provided that if Seller’s breach or default makes specific performance
unavailable Purchaser shall have any and all remedies available at law or
equity).

 

(b)  Purchaser and Seller agree that if Purchaser defaults in its obligations
under this Agreement for any reason whatsoever and such default is not cured by
Purchaser within ten (10) days after receipt of written notice from Seller of
such default (provided, such notice of default and cure period shall not apply
to the failure of Purchaser to perform its obligations on the date of the
Closing), Seller shall be entitled to receive and retain, as fixed and agreed
upon liquidated damages, the Deposit. The foregoing shall constitute the sole
and exclusive remedy of Seller for any breach by Purchaser hereunder, and
Purchaser shall have no

 

Page 6 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 7

Enclaves Group, Inc.

 

 

 

other liability hereunder or in connection herewith, whether for damages or
otherwise, except for the indemnity provisions of §§ 3 and 8 hereof. The parties
agree that the Deposit is a reasonable estimate of Seller's damages in the event
of Purchaser's default and that Seller's receipt of the Deposit is not intended
as a penalty, but as full and final liquidated damages.

 

(c)  In the event that after the termination of this Agreement or after Closing,
as the case may be, a party (the “Defaulting Party”) breaches an obligation
hereunder which is expressly stated herein to survive the termination of this
Agreement or Closing, as the case may be, the other party (the “Non-Defaulting
Party”) shall be entitled to equitable relief, and the Defaulting Party shall be
liable to the Non-Defaulting Party for the actual damages incurred by the
Non-Defaulting Party as a direct result of such breach, as the sole and
exclusive remedies of the Non-Defaulting Party. However, in no event shall the
Non-Defaulting Party be entitled to recover from the Defaulting Party any
punitive, consequential, speculative, or any damages other than actual damages.

 

8.          Commissions.Seller and Purchaser each represent and warrant to the
other that they have not dealt with or engaged any broker, finder, or other
person in connection with the transactions contemplated herein. Each party
agrees to indemnify, defend, and hold the other harmless on account of any loss,
damage, liability, or expenses, including attorney's fees, incurred by reason of
a breach of such representation and warranty. The foregoing indemnity
obligations set forth in this § 8 shall survive delivery of the Deed and any
termination of this Agreement.

 

9.           Conditions to Closing.The obligation of Purchaser to close
hereunder is subject to the satisfaction, at or prior to Closing, of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Purchaser at or prior to Closing:

 

(a)  Representations and Warranties.The representations and warranties made by
Seller in this Agreement shall be true as of the date of this Agreement and as
of the date of Settlement.

 

(b)  Title.Title to the Property shall be in the condition required by § 4
hereof.

 

(c)  Compliance by Seller.Seller shall have performed and complied with all of
the covenants and conditions required by this Agreement to be performed or
complied with at or prior to Closing and shall deliver all Closing documents.

 

(d)  No Adverse Matters.No material portion of the Property shall have been
adversely affected as a result of earthquake, disaster, flood, riot, civil
disturbance, or act of God or public enemy; and

 

If any of the conditions set forth in subsections (a), (b), (c), or (d) of this
§ 9 have not been satisfied as of the date of Closing or at such other time as
may be specified above (as the same may be extended from time to time),
Purchaser shall have the right either to (i) waive such conditions and proceed
to Closing, (ii) extend the date of Closing for a reasonable period (not to
exceed six (6) months) required to satisfy the unsatisfied condition, or (iii)
terminate this Agreement whereupon the Deposit will be returned to Purchaser and
neither party will have any further liability to the other (except for
liabilities which expressly survive termination).

 

 

Page 7 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 8

Enclaves Group, Inc.

 

 

 

 

10.          Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows, all of which representations and warranties
are true and correct as of the date hereof and shall be true and correct as of
Closing hereunder:

 

(a)  Any reference herein to “Seller’s knowledge,” the “best of Seller’s
knowledge,” or words of similar intent (including without limitation, pertaining
to a representation or warranty), or notice of any matter or thing, shall only
mean such knowledge or notice that has actually been received by Jacob
Selechnik, (referred to as “Seller’s Representative”). The foregoing
notwithstanding, Seller expressly represents that this Seller’s Representative
has and shall have the ongoing responsibility for, access to pertinent
information and notices, and its actual knowledge represents a good faith
compilation of the information required to make the representations and
warranties herein reliable for use by Purchaser.

 

(b)  Subject to the limitations set forth in Section (a) above, Seller hereby
makes the following representations and warranties to Seller’s knowledge, which
representations and warranties shall be true as of the Closing Date or revised
based on any changes which arise after the date of this Agreement which
revisions must be reasonably acceptable to Purchaser:

 

(i)

Seller is a New York limited liability company, qualified and in good standing
under the laws of the State of New York.

 

(ii)

Seller has not received any written notice of any pending or threatened
litigation, claim, cause of action, eminent domain proceeding, condemnation
proceeding or administrative proceeding concerning the Property, and Seller has
no actual knowledge of any such litigation.

 

(iii)

Seller has not and, pending the Closing, Seller will not without the prior
consent of Purchaser convey or encumber all or any portion of the Property or
enter into any leases without Purchaser's prior written consent, except for this
Agreement and matters of record prior to the date hereof against the Real
Property.

 

(iv)

Seller has full right, power, and authority to enter into this Agreement and
consummate the transaction contemplated hereby and the transactions contemplated
herein have been authorized by and are legally binding upon Seller;

 

 

(vi)

Seller and all persons or entities having beneficial interests in the Property
are not foreign persons, as defined in Section 1445 (f) (3) of the Internal
Revenue Code of 1986, as amended, and the purchase of the Property by Purchaser
as contemplated herein will not be subject to the withholding requirements of
Section 1445 (a) of the Code.

 

(vi)

Seller has not received any written notice from any governmental authority
having jurisdiction over the Property that the Improvements fail to comply with
any body, agency, or other entity, federal, state and local laws, regulations
and ordinances, including without limitation any Environmental Laws and the
Americans with Disabilities Act.

 

 

Page 8 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 9

Enclaves Group, Inc.

 

 

 

 

(vii)

Seller represents that to the best of its actual knowledge, there are no
materials, substances, products or wastes of toxic or hazardous nature on the
subject premises except as set forth in the Phase I and limited Phase II
environmental reports done by Niche Analysis Inc., copies of which have been
provided to Purchaser. Apart from these reports, Seller has done no other
studies for this property and has no actual knowledge of any other environmental
conditions which may affect the property.

 

(viii)

Except as disclosed in writing to Purchaser, there are no encumbrances or liens
on the Personal Property and the Personal Property has not been leased, assigned
or conveyed to any third party.

 

(ix)

Seller currently owns and will deliver marketable title to Purchaser at Closing,
free and clear of all liens, claims and mortgages, except for the Permitted
Exceptions.

 



(x)

From and after the Effective Date until the Closing Date Seller: (A) shall not
knowingly cause or permit any change in the status of title to the Property,
except to cure objections by Purchaser; (B) shall maintain the physical
condition of the Property, normal wear and tear excepted, making maintenance and
repair in the ordinary course of business; (C) enforce and observe the terms of
the Property leases; (D) maintain casualty insurance coverage sufficient to
repair and restore the Property upon fire or other casualty; and (E) promptly
notify Purchaser in the event of occurrence of title or condition change,
casualty, violation, or any breach of the foregoing provisions.

 

(xi)

All documents provided by Seller hereunder to Purchaser are true, complete and
accurate copies of those documents which are in the possession, care, or control
of Seller and contain all amendments thereto.

 

(xii)

No insolvency proceeding of any character (including bankruptcy, receivership,
reorganization, composition, or arrangement with creditors (including any
assignment for the benefit of creditors)), voluntary or involuntary, relating to
Seller or the Property is pending, or, to Seller’s knowledge, is being
threatened.

 

(c)  Seller covenants to operate and manage the Property in the same manner that
it has managed, maintained, and operated the Property during the period of
Seller’s ownership, subject to reasonable wear and tear and casualty; provided
that during the term of this Agreement Seller shall not enter into new or extend
existing Leases. In addition, through the Closing Date, Seller shall: (1) not
modify, extend, or amend any Contract and not enter into any new Contracts which
will survive the Closing, (2) not convey or dispose (including any encumbrance
or lease) of any of the personal property which it has acquired or purchased in
connection with its ownership and management of the Property, or any of the
fixtures which are part of the Property, or any interest therein, other than in
the ordinary course of business of management and ownership of the Property; (3)
promptly advise Purchaser in writing of any litigation or hearing or notice
received with respect to the Property; and (4) keep the existence and the terms
of this Agreement and the identity of Purchaser confidential, except as required
for Seller to comply with its performance obligations hereunder.

 

 

Page 9 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 10

Enclaves Group, Inc.

 

 

 

 

11.           Representations and Warranties of Purchaser. Purchaser represents
and warrants to Seller as follows:

 

(a)  Organization of Purchaser. Purchaser is a corporation duly organized and
existing under the laws of the State of Delaware, has the requisite right,
power, and authority to enter into and carry out the terms of this Agreement and
the execution, performance, and delivery hereof and of all other agreements and
instruments referred to herein to be executed, performed, or delivered by
Purchaser and the performance by Purchaser of Purchaser’s obligations hereunder
will not violate or constitute an event of default under the terms and
provisions of any material agreement, document, or instrument to which Purchaser
is a party or by which Purchaser is bound.

 

(b)  Authority to Enter Into Agreement. All requisite corporate and other
proceedings required to be taken by or on behalf of Purchaser to authorize it to
make, deliver, and carry out the terms of this Agreement have been duly and
properly taken, the persons executing this Agreement on behalf of Purchaser
warrant and represent to Seller in their individual capacities that they have
the authority to enter into this Agreement and to bind Purchaser in accordance
with its terms without obtaining any further approvals or consents, and this
Agreement is a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.

 

12.

General Provisions.

 

(a)  Purchaser shall have the right to assign any of its rights and obligations
under this Agreement in whole or in part at any time, provided that no
assignment shall release Purchaser from any of its obligations hereunder. Any
proposed assignment of Purchaser's rights and obligations under this Agreement
shall require prior written notice to Seller.

 

(b)  The terms and conditions of this Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, successors,
assigns, and legal representatives.

 

(c)  All representations, warranties, and indemnities contained in this
Agreement or in any instrument, document, or agreement delivered pursuant hereto
shall survive the delivery of the Deed and the transfer and conveyance of the
Property to Purchaser for a period of six (6) months only (unless otherwise
expressly set forth herein). For purposes of survival, all representations and
warranties of Purchaser and Seller made herein shall be deemed to date from the
Effective Date hereof and to have been restated and reaffirmed on the date of
the Closing.

 

(d)  All notices required or permitted by this Agreement shall be given in
writing and delivered personally or sent by a nationally recognized overnight
delivery service or by United States mail, registered or certified, return
receipt requested, postage prepaid, or by facsimile transmission during regular
business hours followed immediately by a confirmation copy by a nationally
recognized overnight delivery service, to the following addresses:

 

 

 

Page 10 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 11

Enclaves Group, Inc.

 

 

 

 

 

As to Seller:

101 Lamartine LLC

 

Attn.:  Mr. Jacob Selechnik

 

2855 Grand Concourse

 

 

Bronx, New York 10404

 

 

(917) 846-9752

 

 

Fax (718) 584-7188

 

 

 

 

With copies to:

Alan Merovitch, Esq.

 

 

153 Stevens Avenue

 

 

Mount Vernon, New York 10550

 

 

(914) 699-6052

 

 

Fax: (914) 699-1769

 

 

E-Mail: amerovitch@hotmail.com

 

 

 

 

As to Purchaser:

Enclaves Group, Inc.

 

 

Attn.:  Mr. David Parker

 

 

Project Development Director

 

 

45 Knollwood Road, 5th Floor

 

 

Elmsford, New York 10523

 

 

(914) 592-2100

 

 

Fax (914) 592-2105

 

 

Email: dparker@enclavesgroup.com

 

 

 

 

With copies to:

Enclaves Group, Inc.

 

 

Attn.: Mr. Mark D. MacFarlane, COO

 

 

2550 East Trinity Mills Road, Suite 122

 

 

Dallas, Texas 75006

 

 

(972) 416-9304

 

Fax (972) 416-9441

 

Email: mmacfarlane@enclavesgroup.com

 

 

Any notice served upon either party as provided above shall be deemed to have
been given at the time such notice is received, if sent by hand or overnight
delivery or facsimile transmission (followed immediately by a confirmation copy
sent by a nationally recognized overnight delivery service), or if sent by
registered or certified mail, then the date three (3) days after the date such
notice is deposited in the United States mail (provided mail notices must be
confirmed by facsimile transmission or email). Either party shall have the right
from time to time to change its address for the receipt of notices by giving
written notice of the new address in the manner set forth above.

 

(e)  This Agreement contains the entire understanding between the parties hereto
with respect to the Property and is intended to be an integration of all prior
or contemporaneous agreements, conditions, or undertakings between the parties
hereto and there are no promises, agreements, conditions, undertakings,
warranties, or representations, oral or written, express or implied, between and
among the parties

Page 11 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 12

Enclaves Group, Inc.

 

 

 

hereto with respect to the Property other than as set forth herein. No change or
modification of this Agreement shall be valid unless the same is in writing and
signed by Seller and Purchaser.

 

(f)  The date on which this Agreement has been executed and ratified by all
parties being the last date subscribed below, and such date shall be referred to
as and shall constitute the “Effective Date” of this Agreement.

 

(g)  In the event any one or more of the provisions contained in this Agreement
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

(h)  Each party covenants that it will upon request of the other party do,
execute, acknowledge, and deliver, or will cause to be done, executed,
acknowledged, or delivered, all such further acts, deeds, conveyances, and
assurances as may reasonably be required for the better conveying, transferring,
assuring, and confirming the transfer of title to the Property to the Purchaser.

 

(i)   This Agreement and all transactions hereunder shall be governed by the
laws of the State of New York without reference to its conflict of laws
provisions. In the event that either party hereto is required to resort to
litigation to enforce its rights hereunder, the parties agree that any judgment
awarded to the prevailing party shall include all reasonable litigation
expenses, including without limitation reasonable actual attorneys’ fees,
incurred by the prevailing party.

 

(j)   This Agreement may be executed in multiple counterparts, but all of such
copies shall be deemed an original. Amendments and modifications to this
Agreement may be made effective upon the exchange of counterparts by facsimile
transmission or electronic transfer of PDF-format facsimiles, which the parties
may rely upon as deemed original documents.

 

(k)  Time shall be considered to be of the essence in the performance of
requirements of this Agreement. No waiver of the manner of performance, time of
performance, or fulfillment of any obligation or condition hereunder shall be
effective unless set forth in a written instrument authorized and executed with
the same formality as this Agreement.

 

(l)   Execution of this Agreement by one party shall constitute an offer to
purchase or sell the Property, as applicable, on the terms and conditions set
forth herein. In the event this Agreement shall not have been fully executed by
both parties and a counterpart thereof delivered to each party on or before
November 11, 2005, such offer shall expire and be of no further force or effect.

 

(m)  Each party acknowledges that such party and its counsel, after negotiation
and consultation, have reviewed and revised this Agreement. As such, the terms
of this Agreement shall be fairly construed and the usual rule of construction,
to the effect that any ambiguities herein should be resolved against the
drafting party, shall not be employed in the interpretation of this Agreement or
any amendments, modifications or exhibits hereto or thereto.

 

 

Page 12 of 18

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 13

Enclaves Group, Inc.

 

 

 

 

(n)  Subject to the consummation of the transaction contemplated hereby,
Purchaser hereby agrees to indemnify, protect, defend, save, and hold Seller
harmless from and against any and all debts, duties, obligations, liabilities,
suits, claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof from and
after the Closing Date and during Purchaser’s ownership of the Property, other
than and not including, matters caused directly by the gross negligence, willful
misconduct, or intentional act of Seller. The indemnification contained in this
paragraph shall survive the Closing and shall not be limited by any limitation
on remedies set forth herein.

 

(o)  Subject to the consummation of the transaction contemplated hereby, Seller
hereby agrees to indemnify, protect, defend, save, and hold Purchaser harmless
from and against any and all debts, duties, obligations, liabilities, suits,
claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof for the
time period commencing on the date Seller acquired the Property through and
including the Closing Date, other than and not including, matters caused
directly by the gross negligence, willful misconduct, or intentional act of
Purchaser, and specifically including any claims for unpaid wages. The
indemnification contained in this paragraph shall survive the Closing and shall
not be limited by any limitation on remedies set forth herein.

 

(p)  Notwithstanding anything herein to the contrary, a portion of the Deposit
in the amount of One Hundred Dollars ($ 100) shall be non-refundable and shall
be distributed to Seller at Closing or other termination of this Agreement as
full payment and independent consideration for Seller’s performance under this
Agreement and for the rights granted to Purchaser hereunder. Any refund or
delivery of the Deposit to Purchaser pursuant to this Agreement shall be less
the non-refundable portion thereof which shall simultaneously be distributed to
Seller.

 

[Signatures of parties commence on the next succeeding page.]

 





 

Page 13 of 17

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 14

Enclaves Group, Inc.

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal by their authorized representatives on the dates set forth beneath
their respective signatures below.

 

SELLER:

 

 

10 LAMARTINE LLC

 

 

 

 

 

 

By:

/s/ Jacob Selechnik

 

Jacob Selechnik

Its:

Manager

Date:

November 7, 2005

 

 

 

 

 

 

PURCHASER:

 

 

ENCLAVES GROUP, INC.

a Delaware corporation

 

 

 

 

By:

/s/ Daniel G. Hayes

 

Daniel G. Hayes

Its:

President and CEO

 

 

Date:

November 4, 2005

 

 

Attachments:

 

Exhibit A – Legal Description

 

Exhibit B – Due Diligence Documents



 

Page 14 of 17

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 15

Enclaves Group, Inc.

 

 

 

 

Exhibit A

 

Legal Description

 

The following described real estate situated in City of Yonkers, County of
Westchester, State of New York:

 

[Attach Legal Description]



 

Page 15 of 17

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 16

Enclaves Group, Inc.

 

 

 

 

Exhibit B

Due Diligence Documents

 

To the extent not previously provided and only to the extent in the care,
custody, or control of Seller, or its agents or representatives, Seller shall
deliver to Purchaser true, correct, and complete copies of the documents:

 

(i)

all reports of soil tests or property inspections relating to the Property
including environmental assessments, including without limitation any Phase I
environmental assessment, related to the Property;

 

(ii)

the plans and specifications for the Improvements and related architectural and
engineering reports from construction;

 

(iii)

any and all aerial photographs or appraisals of the Property;

 

(iv)

evidence of current zoning of the Property and all permits, certificates of
occupancy, zoning variances, inspection reports, government authorizations or
approvals of every kind and nature affecting the Property, including without
limitation wetlands certifications and any governmental restrictions;

 

(v)

real estate and personal property tax bills (and assessment notices) for the
Property for tax years 2003, 2004, and (to the extent available) 2005;

 

(vi)

a copy of the Seller’s survey (as built for any Improvements) and existing ALTA
title insurance policy of the Real Property and Seller’s title examination
reports (and copies of all items shown as title exceptions on the policy or
report);

 

(vii)

site plan and any zoning or planning application submitted for the Property,
together with the original approved plat for the Real Property.

 

Seller agrees to promptly deliver to Purchaser any additional information which
pertains to the foregoing and is received by Seller after delivery of the
foregoing information by Seller. In addition to the foregoing, Purchaser may
request that Seller provide additional information regarding the Property, and
upon such request, Seller shall promptly provide such information to Purchaser,
to the extent the information is within the possession or control of Seller.

 



 

Page 16 of 17

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Woodworth Ave. Yonkers.

(November 2005) • Page 17

Enclaves Group, Inc.

 

 

 

 

Exhibit C

 

1.

The Purchaser shall take the Premises subject to the following:

 

 

a.

Any state of facts an accurate survey may show, provided same do not render
title unmarketable.

 

b.

Covenants, restrictions, easements of record.

 

 

c.

Party wall and sewer agreements of record.

 

 

d.

Rights, if any, acquired by any utility company to maintain and operate lines,
wires, cables, poles and distribution boxes in, over and upon Premises.

 

e.

Variations between description herein and tax map designation.

 

 

f.

Standard Tersa 92 title exceptions.

 

 

 

 

Page 17 of 17

 

 

 